 556DECISIONSOF NATIONALLABOR RELATIONS BOARDAnheuser-Busch,Inc.andLocals 925, 925A, 925B,and 925C ofthe International Union of Operating Engineers,AFL-CIO,PetitionerAnheuser-Busch,Inc.andAmerican Federation of Labor-Congress of Industrial Organizations and International Unionof United Brewery Workers, Local 169; International Asso-ciation of Machinists;International Brotherhood of ElectricalWorkers, Local 108;United Brotherhood of Carpenters, andJoiners,Millwrights Local 1510,Joint PetitionersAnheuser-Busch,Inc.andBrewery Workers,Bottlers, Driversand Helpers,Soft Drink Workers,Drivers,and Helpers, LocalUnion No. 388,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Cases Nos. 12-RC-567, 12IBC-590, and 12-RC-592.December 2,1959ORDER AND DIRECTION OF SECOND ELECTIONOn August 19, 1959, the Board issued a Decision and Direction ofof Elections,' wherein separate elections were ordered in voting groupsof (a) maintenance employees sought by the Engineers and (b) pro-duction employees sought separately by the Teamsters, with provisionfor pooling as the AFL-CIO Joint Petitioners sought an overall pro-duction and maintenance unit.The results of the voting in the production group were as follows :Approximate number of eligible voters_____________________________Void ballots----------------------------------------------------Votes cast for AFL-CIO Joint Petitioners___________________________Votes cast for Teamsters__________________________________________Votes cast against participating labor organizations____________________Challenged ballots-----------------------------------------------Valid votes counted plus challenged ballots__________________________The tally of ballots in the maintenance group showed :97039570096Approximate number of eligible voters_____________________________24Void ballots----------------------------------------------------0Votes cast for Engineers__________________________________________9Votes castfor AFL-CIOJoint Petitioners___________________________14Votes cast against participating labor organizations____________________0Challenged ballots-----------------------------------------------0Valid votescounted plus challenged ballots__________________________23As a majority of the employees in the maintenance group did notvote for the Engineers, their ballots were pooled with the ballots ofthe production employees in accordance with the Board's Decision.The tally in thepooled groupshowed :1124 NLRB 601.125 NLRB No. 72. ANHEUSER-BUSCH, INC.557Approximate number of eligible voters----------------------------- 121Voidballots-----------------------------------------------------0Votes castforAFL-CIO JointPetitioners--------------------------53Votes cast for Engineers------------------------------------------9Votes cast for Teamsters------------------------------------------ 57Votes cast against participating labor organizations--------------------0Challenged ballots -----------------------------------------------0Validvotes counted plus challenged ballots---------------------------119Thus no labor organization received a majority of the votes in thepooled group.On August 31, 1959, the Teamsters filed a motion requesting thatthe Board issue a certification of representatives to the Teamsters asthe bargaining representative of the production employees or, in thealternative, that the Regional Director be authorized to do so.OnSeptember 4,1959, the AFL-CIO Joint Petitioners, filed an oppositionto the Teamsters' motion, together with a cross-motion requesting thata runoff election be conducted in an overall unit, joining the mainte-nance and the production employees, and providing for a ballot choiceonly between the AFL-CIO Joint Petitioners and "No Union.", 2The Teamsters has filed a reply in opposition to the AFL-CIO JointPetitioners, and the Employer has filed a statement of its petition,requesting reconsideration of the Board's Decision and that newelections be held in separateunits of(a)maintenance, and (b) pro-duction employees.The Employer opposes the AFI-CIO Joint Peti-tioners' request for a "Runoff."The Board, having duly considered the matter,is ofthe opinion thatthe motion for certification of separate production and maintenanceunits should be denied.The elections conducted in the two votinggroups disclose that the certification of such units would be incon-sistent with the terms of the Board's original Decision and Directionof Election.However, as the elections conducted in the two votinggroups,under the procedure established, failed to resolve the ques-tion concerning representation existing among the employees in theproduction and maintenance unit, the Board is of the opinion that itsinvestigation thereof is incomplete, and that an election should be heldamong the employees in that unit.As the Teamsters, as well as theJoint Petitioners, have a continuing interest in resolving this questionconcerning representation we shall also place the Teamsters on theballot in the election hereinafter directed.The dissenters proceed on the erroneous premise that elections havebeen held inunitsestablished by the Board and that "no union wonin either unit."The fact is that elections were conducted here intwo separate voting groups rather than units and that, in each votinggroup, the employees favored representation by a union. The Board's2 On the same date the AFL-CIO Joint Petitioners filed objections which later weredismissed by the Regional Director.No exceptions were filed to the Regional Director'sdismissal. 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDfunction of ascertaining the desires of the employees as to bargainingunit has,however, been complicated by the fact that the Joint Peti-tioners won in the maintenance group which they did not seek as aseparate unit.As a consequence,the vote for the Teamsters in thevoting group of production employees was a futility,as the employeescould not,under the Board's decision,function as a separate unit.Indeed, the effect of the vote in the maintenance group was to makethe representation issue one between the Joint Petitioners, whichsought a production and maintenance unit, and the Teamsters, whichsought a production unit.Under Board law the appropriate unit insuch situations is the production and maintenance unit.As the Direc-tion of Elections herein failed to provide for indicating the desires ofthe employees in this contingency,we are now endeavoring to com-plete the investigation of representatives by an election in the produc-tion and maintenance unit with the Joint Petitioners and the Team-sters on the ballot.This is clearly not a violation of Section 9(c) (3).Rather, it is the fulfillment of our obligation under the Act, underthese special circumstances,to settle the still unresolved question con-cerning representation.[The Board denied the motion.][Text ofDirection of Second Election omitted from publication.]MEMBER FANNING, concurring :AlthoughI was not a member of thepanel whichissued theoriginalDecision and Directionof Elections in this case,I havefully con-sidered the issues raisedby the motionsnow before the Board. Forthe reasons indicated below,I join ChairmanLeedom and MemberBean in issuing the Orders and Direction set forth in the main opinion.It is clear that denialof theTeamsters'motion for certification ina separate unit of production employees is required by the terms of theoriginal Decisionand Directionof Election in this case.Thatdecisiondirected concurrent electionsin two votinggroups, one consisting ofmaintenance employees and one consisting of production employees.Those elections were directedand were conductedfor the double pur-pose of determining whether the maintenance employees desired sep-arate representation,and if not,whether amajority of the productionand maintenance employees desired representationby theJoint Pe-titioners.Under the terms of the originaldecisionthe appropriate-ness of separate units turned on the desires of the maintenance em-ployees.As they votedagainst the labor organization seeking torepresent them separately,the election in the maintenance votinggroup thus decided the unit issue in favor of the appropriateness ofthe production and maintenance unit.Accordingly,as the separate ANHEUSER-BUSCH, INC.559production unit for which the Teamsters seeks certification is inap-propriate, I join in the denial of its motion.Because the maintenance employees voted against separate repre-sentation, the original decision requires that the votes in both votinggroups be pooled to determinewhether or nota majority of the em-ployees casting valid ballots in both voting groups desire representa-tion by the Joint Petitioners.Under the pooling arrangement estab-lished, the ballots cast for the labor organization seeking separaterepresentation rights, must be counted as valid ballots,but cannot becounted as either for or against the Joint Petitioners, the only labororganization on the ballot in the production and maintenance unlitelection.Tallying the ballots in the foregoing manner discloses thatthe elections in the two voting groups did not achieve the secondpurpose for which they were conducted.The tally reveals that of the 119 valid ballots cast, 53 were cast forthe Joint Petitioners and none for the "No Union" (the neitherchoice on the ballots in the two voting groups).The remaining 66ballots were cast for the labor organizations seeking separate repre-sentation rights, and it is necessary to ascertain the desires of theemployees casting those ballots, on the question concerning representa-tion existing in the production and maintenance Unit .3For unlikethe employees who were opposed to representation in separate units,those who favored such representation were not afforded an oppor-tunity to vote on the question concerning representation in the largerunit because in order to declare for separate representation, an oppor-tunity expressly granted to them to enable the Board to make theproper unit findings, they had to vote for the labor organization seek-ing such representation.'Since they voted for separate representa-tion, but did not prevail, they must now be given an opportunity tovote on the only question remaining for consideration, that of theidentity of the labor organization, if any, which is to represent themfor the purposes of collective bargaining.Since the elections con-ducted herein have failed to afford them that opportunity, the Board'sinvestigation of the question concerning representation presented bythe Joint Petitioners' petition is incomplete.The only way to com-plete such investigation is to conduct an election among all the em-ployees in the production and maintenance unit, which is the onlyappropriate unit.53 The fact that a majority of the employees participating in the elections voted forseparate representation but did not prevail, stems from the Board's policy of predicatingthe appropriateness of separate production units on the prior establishment of separatemaintenance units,* The employees who opposed separate representation could indicate their opposition byvoting either for the Joint Petitioners or for the "Neither" choice.Thus by casting oneballot they participated in the election in the voting group of which they were a member,as well as in an election in the overall production and maintenance unit.5Had a majority of employees voted for the Joint Petitioners (or for No Union) therewould be no need for such an election. For then, the fact that employees who desired 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs already indicated, I think such an election is made necessarybecause of the conditions imposed by the Board in the original deci-sion.Thus a denial of the Joint Petitioners' motion would necessarilymean that ballots cast for the labor organizations seeking to representthe employees separately, are counted as votes against representationby the Joint Petitioners, in direct contravention of the pooling instruc-tions laid down by the Board. But even assuming that a denial of theJoint Petitioners' motion can somehow be reconciled with the languageof the original decision, it would be a highly improper action doingviolence to the equities of the case. It would mean that though allemployees who participated in the elections voted for union repre-sentation, the "No Union" choice is nevertheless declared to reflecttheir desires.Such a result is absurd.Accordingly, for the foregoing reasons I join in the direction ofelection in the production and maintenance unit, the appropriatenessof which has been determined, by the elections conducted in the twovoting groups.As the Teamsters have indicated a continuing interestin the representation of such employees, I agree to the placement ofits name on the ballot, unless the Teamsters indicate to the RegionalDirector that it does not wish to participate in the election.Underthese conditions I grant the Joint Petitioners' motion.MEMBERS RODGERS and JENKINS, dissenting :The decision of the majority to direct a second election in this caseis clearly inconsistent with the express language of the statute, withthe express language of the Board's original decision, and constitutesa procedure completely unsupported by law or precedent.Accord-ingly, we must dissent from this action.In the original decision in this case, the Board, following precedent,and accommodating the specific unit requests of two of the threeunions involved, directed elections among two voting groups : production employees and maintenance employees.The prime purpose ofso splitting the production from the maintenance employees was toascertain whether the latter desired representation apart from theformer.6The separation of production and maintenance employeesfor representation purposes by the establishment of a separate main-tenance unit is clearly the exception rather than the rule; it is per-mitted, as was expressly recognized in the original decision herein,only "in the absence of bargaining history on a broader scale."separate representation had been denied an opportunity to vote for or against the JointPetitioners as representative of the production.a.nd maintenance unit, would have beenimmaterial,because their votes would not in such circumstances,be determinative of theresults of the election, as they are now.9124 NLRB 601.T Ibid.See,also,Armstrong Cork Company,80 NLRB 1328,1329;MagmaCopperCompany,115 NLRB 1, 2-4; andDierks Paper Company,120 NLRB 290, 294. ANHEUSER-BUSCH, INC.561Although the Board thus gave the maintenance employees the oppor-tunity of achieving separate representation, the Board expressly pro-vided that if the maintenance employees rejected the union seekingto represent them separately, the Engineers, the votes of both themaintenance and the production employees would be pooled to ascer-tain whether the union seeking to represent the overall group of pro-duction and maintenance employees, the Joint Petitioners, hadreceived the support of the majority of the production and mainte-nance employees.8This procedure is standard and has been followedin countless cases.No party prior to the election protested the Board's decision.Norwould it have availed him anything if he had. It was not until afterthe ballots had been tallied, and it became apparent that the main-tenance employees had voted against separate representation, and thatthe Joint Petitioners had failed to obtain a majority of the votes inthe pooled production and maintenance unit, that any party sought amodification of the express provisions of the Board's decision.The Board majority now yields to such request. It does so on thespeciousground that the election "failed to resolve the question con-cerning representation existing among the employees in the produc-tion and maintenance unit."Of course, it is always possible in a freeelection that the employees will vote against union representation.Indeed, the statute even goes so far as to permit it.And clearly, thepossibility that no union would achieve majority status was implicitin the direction of election.Now the majority is directing a secondelection solely because no union won in either unit.We have noknowledge of any other case wherein the Board has so manipulated itselection procedures to overcome the union's loss of an election.Thisaction clearly contravenes the statute.Under the express terms of the Board's original decision a validelection was held on August 28, 1959. In now directing a secondelection some 3 months later, the majority is ignoring the expressprohibition of Section 9(c) (3) of the Act that "No election shall bedirected in any bargaining unit or any subdivision within which, inthe preceding twelve month period, a valid election shall have beenheld. . . ."For this reason, the election now being directed, what-ever its results, will be a nullity within the Act's meaning.We can-not in good conscience participate in such a proceeding.Accordingly, we would certify the results of the August 28, 1959election, as was originally contemplated.8The Board expressly stated : ". . . However, if a majority of the employees in votinggroup (a) do not vote for the Operating Engineers, the votes of both groups will be pooled,and the Regional Director conducting the election is instructed to issue a certification ofrepresentatives to the Joint Petitioners, if this organization is selected by a majorityof the employees in the pooled production and maintenance group, which the Board, insuch circumstances, finds to be appropriate for the purpose of collective bargaining."